ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                  )
                                             )
Suffolk Construction Company                 )       ASBCA No. 59449
                                             )
Under Contract No. N40085-11-C-7231          )

APPEARANCE FOR THE APPELLANT:                        Kirk J. McCormick, Esq.
                                                      Hinckley, Allen & Snyder LLP
                                                      Boston, MA

APPEARANCES FOR THE GOVERNMENT:                      Ronald J. Borro, Esq.
                                                      Navy Chief Trial Attorney
                                                     Stephen Bacon, Esq.
                                                      Trial Attorney

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 23 October 2014




                                                 Admin'strative Judge
                                                 Armed Services Board
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59449, Appeal of Suffolk
Construction Company, rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals